DETAILED ACTION
This action is in response to the RCE and Amendment dated 03 March 2021.  Claims 1 and 14 are amended.  No claims have been added or cancelled.  Claims 1-24 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 March 2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 9, 11, and 22 recite the limitation "the second user input."  There is insufficient antecedent basis for this limitation in the claim.  A second user input was removed from the independent claim limitations, but the dependent claims were not updated to reflect that amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2013/0006776 A1) in view of O’Connor et al. (US 2015/0178761 A1) and further in view of Hall et al.(US 7,107,231 B1).

As for independent claim 1, Miller teaches a system comprising:
one or more processors; and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system perform at least the following: [(e.g. see Miller paragraph 0007) ”and POS terminal 111 preferably comprises a processor or computing device enabled to process electronic signals”].
when the fuel controller is in an uninterrupted state, the fuel controller configured to receive the first user input from the display at the fuel dispenser, and transmit the user information to the POS computer system [(e.g. see Miller paragraphs 0007, 0009, 0012, 0013) ”After approaching the fuel pump 112a, the customer will scan the QR code using his mobile device 101. Preferably, the customer will use the camera or other built-in input device on the mobile device 101 to read the QR code … After approaching the fuel pump 112a, the customer will scan the QR code using his mobile device 101. ].
in response to receiving the user information, request data from an external database, the data being associated with the user information contained in the first user input [(e.g. see Miller paragraphs 0015, 0016) ”At step 202, the app or web browser will communicate with web server 105 via cell tower 102 and communications network 103. The app or web browser will preferably transmit the complete URL (or the parameters extracted therefrom) to software that is running on the web server 105. The software running on web server 105 will preferably process the URL (or the extracted parameters) to uniquely identify the fuel pump 112a where the customer is located. For example, the web server 105 may utilize parameters for a merchant ID, a location ID, and a pump ID embedded in the URL to uniquely identify fuel pump 112a. In another example, the web server 105 may utilize the unique ID embedded in the URL to uniquely identify fuel pump 112a … Once identified, the web server 105 will, at step 203, transmit information about the customer's location to the mobile device 101. For example, the web server 105 may return graphics, address ].
communicate a bypass command to the fuel controller, switching the fuel controlled from the uninterrupted state to the interrupted state [(e.g. see Miller paragraphs 0028, 0031) ”the POS terminal 111 may verify the customer's identity using the identity information submitted in step 204. As discussed above, this verification of the customer's identity may help the merchant deter fraud … At step 211, the payment server 110 will send a message to the POS terminal 111 indicating whether the transaction is authorized or not. If the transaction is not authorized, the POS terminal 111 will send a message to the fuel pump 112a and/or the mobile device 101 (via web server 105) indicating that the method of payment was declined. In some embodiments, the customer will be given the opportunity to enter another form of payment and/or select a lower amount of fuel for purchase. If the transaction is authorized by the payment server 110, ].

Miller does not specifically teach receive user information contained in a first user input from the fuel controller, in response to receiving the requested data from the external database, identify a content element associated with the requested data, the content element being stored in a storage that is accessible by the fuel controller, or wherein the bypass command further comprises a first custom interface indication comprising an indication of the data element, causing the fuel controller to retrieve the data element from the storage and pass the data element to the display at the fuel dispenser, which in turn causes the display to display a first custom interface.  However, in the same field of invention, O’Connor teaches:
receive user information contained in a first user input from the fuel controller [(e.g. see O’Connor paragraph 0037) ”The recipient provides an account identifier, as shown at step 360.”
in response to receiving the requested data from the external database, identify a content element associated with the requested data, the content element being stored in a storage that is accessible by the fuel controller [(e.g. see O’Connor paragraph 0038) ”if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale. The point of sale may be, for example, a point of sale terminal 20 within a store 180 or a point of sale terminal 70 on a fuel pump 60 external to the store 180”].
wherein the bypass command further comprises a first custom interface indication comprising an indication of the data element, causing the fuel controller to retrieve the data element from the storage and pass the data element to the display at the fuel dispenser, which in turn causes the display to display a first custom interface [(e.g. see O’Connor paragraphs 0037, 0038, 0039, 0040 and Fig. 6 numeral 368) ”The recipient provides an account identifier, as shown at step 360. The account identifier may be encoded in a loyalty program device such as an identification card, which includes a magnetic strip for encoding data or a device with an NFC transmitter and memory for storing data … if a reward associated with the ].
Therefore, considering the teachings of Miller and O’Connor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add receive user information contained in a first user input from the fuel controller, in response to receiving the requested data from the external database, identify a content element associated with the requested data, the content element being stored in a storage that is accessible by the fuel controller, or wherein the bypass command further comprises a first custom interface indication comprising an indication of the data element, causing the fuel controller to retrieve the data element from the storage and pass the data element to the display at the fuel dispenser, which in turn causes the display to display a first custom interface, as taught by O’Connor, to the teachings of Miller because personalized messages at the merchant associates the message with the merchant and builds brand loyalty (e.g. see O’Connor abstract).

Miller and O’Connor do not specifically teach the fuel controller having an uninterrupted state and an interrupted state, when the fuel controller is in the uninterrupted state, the fuel controller configured to control a display at the fuel Hall teaches:
the fuel controller having an uninterrupted state and an interrupted state, when the fuel controller is in the uninterrupted state, the fuel controller configured to control a display at the fuel dispenser, and when the fuel controller is in the interrupted state, the fuel controller bypasses control of the display to the computer system, as such the fuel controller functions as an interface layer passing communication between the computer system and the display at the fuel dispenser [(e.g. see Hall col 12 lines 45-55, col 17 lines 30-55 and Fig. 4 numerals 110, 116) ”The CO 110 can interject such announcements into the LO 110 system to present to the customers such announcements. Notably, where severe weather is involved, the LO 116 could request that the CO 110 provide an override transmission to download the EBS to LPS announcements. Alternatively, the CO 110 could monitor weather and news information for its remote LO sites 116 and provide that information for download to the site master 900 when it checks-in for updates. Still further, the disclosed display subassembly 910 could be configured ].  The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. 
in response to receiving an indication from the fuel controller, indicating completion of dispensing fuel, transmit a release command, switching the fuel controller from the interrupted state back to the uninterrupted state [(e.g. see Hall col 10 lines 41-44, col 11 lines 26-39) ”Flow is then to a function block 718 where the customer then begins pumping the fuel. Flow is then to a function block 720 where the programming is presented to the customer, and the customer watches and/or listens to programming as provided on the fuel dispenser display 102. Flow is then to a decision block 722 to determine if the customer has completed the fueling operation. If so, flow is out the "Y" path to a function block 724 where the customer returns the nozzle assembly 108 to the fuel dispenser system 100. As indicated hereinabove, the return of nozzle assembly 108 triggers a sensor 206 which indicates to the CPU 200 that the programming should wind down such that an ending message is presented to the customer. Flow is then to a stopping point … Flow then continues to function block 634 where the customer inserts the fuel nozzle assembly 108 back into the fuel dispenser system 110, which triggers an ending message. The process then stops”].


As for dependent claim 2, Miller, O’Connor and Hall teach the system as described in claim 1 and Miller further teaches:
wherein the first user input comprises a universally unique identifier (UUID), the UUID being unique within at least a dataset accessible by the computer system [(e.g. see Miller paragraph 0010) ”the QR code will encode a Uniform Resource Locator (URL). In addition to a domain name, the URL preferably comprises one or more parameters that ].

As for dependent claim 3, Miller, O’Connor and Hall teach the system as described in claim 1 and Miller further teaches:
wherein the first user input is received via one or more of a magnetic card reader input, a near-field chip (NFC) receiver input, an EMV receiver input, a radio frequency identifier (RFID) input, a wireless data receiver input, a keypad input, a mobile application communication, or a cloud service communication [(e.g. see Miller paragraphs 0012, 0013) ”After approaching the fuel pump 112a, the customer will scan the QR code using his mobile device 101. Preferably, the customer will use the camera or other built-in input device on the mobile device 101 to read the QR code … After approaching the fuel pump 112a, the customer will scan the QR code using his mobile device 101. Preferably, the customer will use the camera or other built-in input device on the mobile device 101 to read the QR code”].

As for dependent claim 4, Miller, O’Connor and Hall teach the system as described in claim 1 and Miller further teaches:
wherein while in the uninterrupted state, the fuel controller generates a default interface for display at the display of the fuel dispenser [(e.g. see Miller paragraph 0009) ”The fuel pump 112a preferably has a sticker or otherwise displays a QR code that uniquely identifies the fuel pump 112a (including the store, merchant, or other location where the fuel pump 112a is located)”].

As for dependent claim 5, Miller and O’Connor teach the system as described in claim 1, but Miller does not specifically teach wherein the first user input comprises a user identifier and the computer system associated the user identifier with one or more data within the external database to generate a portion of the first custom interface.  However, O’Connor teaches:
wherein the first user input comprises a user identifier and the computer system associated the user identifier with one or more data within the external database to generate a portion of the first custom interface [(e.g. see O’Connor paragraphs 0037, 0038 and Fig. 6) ”The recipient provides an account identifier, as shown at step 360. The account identifier may be encoded in a loyalty program device such as an identification card, which includes a magnetic strip for encoding data or a device with an NFC transmitter and memory for storing data … if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Miller, O’Connor and Hall teach the system as described in claim 5, but Miller does not specifically teach wherein the portion of the first custom interface indication comprises a promotional offer or a recommendation.  However, O’Connor teaches:
wherein the portion of the first custom interface indication comprises a promotional offer or a recommendation [(e.g. see O’Connor paragraphs 0037, 0038 and Fig. 6) ”The recipient provides an account identifier, as shown at step 360. The account identifier may be encoded in a loyalty program device such as an identification card, which includes a magnetic strip for encoding data or a device with an NFC transmitter and memory for storing data … if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 9, Miller, O’Connor and Hall teach the system as described in claim 1, but Miller does not specifically teach wherein in response to receiving the second user input, the computer system communicates a second custom interface to the fuel controller.  However, O’Connor teaches:
wherein in response to receiving the second user input, the computer system communicates a second custom interface to the fuel controller [(e.g. see O’Connor paragraph 0039) ”If the central server 50 identifies multiple rewards associated with a customer loyalty account … According to yet another embodiment of the invention, the central server 50 transmits a list of each reward associated with an account to the point of sale. The list is presented to the customer and the customer may select one or more of the rewards to apply. The customer may utilize, for example, a touch screen on the customer monitor 100 or the selection buttons 71 on the point of sale terminal 70 on the fuel pump 60 to select a reward. It is further contemplated that the point of sale terminal 20 or 70 may first prompt a customer to confirm that they would like to apply a reward and/or hear a custom message 73 prior to applying the amount to the transaction and playing the custom message 73”].
The motivation to combine is the same as that used for claim 1.

claim 10, Miller, O’Connor and Hall teach the system as described in claim 1 and Miller further teaches:
wherein the computer system generates the bypass command as a result of identifying that the first user input includes a user identifier of a known user [(e.g. see Miller paragraphs 0028, 0031) ”the POS terminal 111 may verify the customer's identity using the identity information submitted in step 204. As discussed above, this verification of the customer's identity may help the merchant deter fraud … At step 211, the payment server 110 will send a message to the POS terminal 111 indicating whether the transaction is authorized or not. If the transaction is not authorized, the POS terminal 111 will send a message to the fuel pump 112a and/or the mobile device 101 (via web server 105) indicating that the method of payment was declined. In some embodiments, the customer will be given the opportunity to enter another form of payment and/or select a lower amount of fuel for purchase. If the transaction is authorized by the payment server 110, then the POS terminal 111 will send a signal or message to the fuel pump 112a to permit the customer to begin fueling. In response, the fuel pump 112a will permit the dispensing of fuel and may also display a message to the customer stating that the customer can begin fueling. Preferably, the POS terminal 111 will also send a signal or message to ].

As for dependent claim 11, Miller, O’Connor and Hall teach the system as described in claim 1 and Miller further teaches:
wherein based on receiving the second user input the computer system communicates a release command to the fuel controller that places the fuel controller back into the uninterrupted state [(e.g. see Miller paragraph 0043, 0044) ”The customer may then touch a "yes" button on a touchscreen of the mobile device 101 indicating that he is done purchasing non-fuel items and is ready to finalize his transaction. The mobile device 101 will then preferably send a message to the web server 105 indicating that the customer wishes to finalize his transaction. The web server 105 will then preferably relay the message to the POS terminal 111 … the mobile device 101 may display a countdown timer after the mobile device 101 receives a message from the web server 105 in step 215 indicating that the customer has completed pumping fuel. When the countdown timer reaches zero, the POS terminal 111 may automatically finalize the transaction without waiting to receive a ].

As for dependent claim 12, Miller, O’Connor and Hall teach the system as described in claim 1, but Miller does not specifically teach wherein the first custom interface indication includes an identifier that identifies a preconfigured custom interface stored at one or both of the fuel dispenser and the fuel controller.  However, O’Connor teaches:
wherein the first custom interface indication includes an identifier that identifies a preconfigured custom interface stored at one or both of the fuel dispenser and the fuel controller [(e.g. see O’Connor paragraph 0038) ”if a reward associated with the loyalty reward account or personal identifier has been stored in the central server 50, the central server 50 may retrieve the reward for use during the transaction. At step 364, the central server 50 retrieves the amount of the reward and the custom message 73 associated with the reward and transmits both to the point of sale. The point of sale may be, for example, a point of sale terminal 20 within a store 180 or a point of sale terminal 70 on a fuel pump 60 external to the store 180”].
The motivation to combine is the same as that used for claim 1.

claim 13, Miller, O’Connor and Hall teach the system as described in claim 1, but Miller does not specifically teach wherein identifying a preconfigured custom interface at either or both of the fuel dispenser and the fuel controller includes providing an instruction to cause the preconfigured custom interface to be communicated to the fuel dispenser.  However, O’Connor teaches:
wherein identifying a preconfigured custom interface at either or both of the fuel dispenser and the fuel controller includes providing an instruction to cause the preconfigured custom interface to be communicated to the fuel dispenser [(e.g. see O’Connor paragraph 0038) ”The amount of the reward is applied to the transaction, as shown in step 366 and the custom message 73 is played during the transaction. If the point of sale is within the store 180, the custom message 73 may be displayed, for example, on a customer monitor 100 in communication with the point of sale terminal 20. If the point of sale is at the fuel pump 60, the custom message 73 may be shown on the display 72 of the fuel pump 60”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 24, Miller, O’Connor and Hall teach the system as described in claim 2, but Miller does not specifically teach wherein the UUID comprises one or more identifiers selected from a group comprising: a user name; an account number; a rewards number; or a fleet account identifier.  However, O’Connor teaches:
wherein the UUID comprises one or more identifiers selected from a group comprising: a user name; an account number; a rewards number; or a fleet account identifier [(e.g. see O’Connor paragraph 0037) ”The recipient provides an account identifier, as shown at step 360. The account identifier may be encoded in a loyalty program device such as an identification card, which includes a magnetic strip for encoding data or a device with an NFC transmitter and memory for storing data”].
The motivation to combine is the same as that used for claim 1.

As for independent claim 14, Miller, O’Connor and Hall teaches a method.  Claim 14 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 15, Miller, O’Connor and Hall teach the method as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 24.  Therefore, it is rejected with the same rational as claim 24.

As for dependent claim 16, Miller, O’Connor and Hall teach the method as described in claim 14; further, claim 16 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

claim 17, Miller, O’Connor and Hall teach the method as described in claim 14; further, claim 17 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 18, Miller, O’Connor and Hall teach the method as described in claim 14; further, claim 18 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 19, Miller, O’Connor and Hall teach the method as described in claim 18; further, claim 19 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 22, Miller, O’Connor and Hall teach the method as described in claim 14; further, claim 22 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 23, Miller, O’Connor and Hall teach the method as described in claim 14; further, claim 23 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

Claims 7, 8, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2013/0006776 A1) in view of O’Connor et al. (US 2015/0178761 Hall et al. (US 7,107,231 B1), as applied to claim 5 above, and further in view of Fieglein et al. (US 2018/0105413 A1).

As for dependent claim 7, Miller, O’Connor and Hall teach the system as described in claim 5, but do not specifically teach wherein the portion of the first custom interface indication comprises interface elements configured to allow a user to select multiple fuel products within a single transaction.  However, in the same field of invention, Fieglein teaches:
wherein the portion of the first custom interface indication comprises interface elements configured to allow a user to select multiple fuel products within a single transaction [(e.g. see Fieglein paragraph 0054 and Figs. 4 and 5) ”The interface can also be configured to allow a user to select a specified amount of each octane grade. For example, the interface can include ninth, tenth and eleventh graphical elements 418, 420, 422 that a user can interact with to adjust percentages of fuel components to create a desired fuel mixture. As shown in FIG. 4, the ninth and tenth graphical elements 418, 420 can be used to adjust amounts of 89 and 97 octane grade fuel, and the eleventh graphical element 422 can be used to adjust an amount of E85 fuel. As an example, the user can rotate a dial or touch plus and minus buttons of the ninth, tenth and eleventh graphical elements 418, 420, 422 to set a percentage for each of three grades to be present in the customized blend”].


As for dependent claim 8, Miller, O’Connor, Hall and Fieglein teach the system as described in claim 7, but Miller, O’Connor and Hall do not specifically teach wherein the multiple fuel products are selectable in an order determined by the user.  However, Fieglein teaches:
wherein the multiple fuel products are selectable in an order determined by the user [(e.g. see Fieglein paragraph 0053 and Figs. 4 and 5) ”interface also includes fourth and fifth graphical elements, illustrated as first and second arrows 408, 410, that can be adjacent a sixth graphical element 412 that displays a currently selected octane grade, and can facilitate adjusting the octane grade. For example, a user can touch a portion of the display 120 corresponding to a location of the second arrow 410 to increase an amount of octane in the fuel mixture to a value displayed in a seventh graphical element 412 to the right of the second arrow 410. Alternatively, the user can touch a portion of the display 120 ].
The motivation to combine is the same as that used for claim 7.
	
As for dependent claim 20, Miller, O’Connor and Hall teach the method as described in claim 18; further, claim 20 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 21, Miller, O’Connor, Hall and Fieglein teach the method as described in claim 20; further, claim 21 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

Response to Arguments
Applicant's arguments, filed 03 March 2021, have been fully considered but they are not persuasive.

Applicant argues that [“the identity information submitted in Miller is received from the user’s mobile device, instead of from the fuel controller recited in the claim” (Pages 10 and 11).].

Examiner respectfully disagrees.  The QR code in Miller can be displayed on the display of the fuel pump [(see Miller paragraphs 0009, 0012, 0013) “the QR code may be displayed on an electronic display of the fuel pump 112a”].  The claim limitation does not recite “user input entered at a display of the fuel dispenser,” but it recites “user input from the display at the fuel dispenser.”  Dependent claim 3 describes where the “user input” can be received and one of the options is “a mobile application” (examiner notes that none of the listed options is “a display of the fuel dispenser”).  Miller shows using a mobile application to input information from the display of the fuel pump in paragraphs 0012, 0013.  One of ordinary skill in the art, namely a software developer, would recognize that a user is interacting with a display of a fuel pump by using a mobile application to scan a QR code displayed on the display of the fuel pump.  Thus, the combination adequately teaches applicant’s claimed limitation.  Moreover, both secondary references O’Connor and Hall, show a more typical user input entered directly at the fuel pump (see O’Connor Fig. 2 and Hall Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2016/0148181 A1 issued to Prosperie, III on 26 May 2016.  The subject matter disclosed therein is pertinent to that of claims 1-24 (e.g. custom content display on a fuel pump).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.